Title: From Alexander Hamilton to Daniel Jackson, 3 March 1800
From: Hamilton, Alexander
To: Jackson, Daniel


          
            (To be Copied)
            Sir,
            NY. March 3rd. 1800.
          
          I have received your letter of the seventeenth of February with it’s enclosure.
          The proceedings of the Court Martial in the case of James Barrons will be considered as void, his offence being of a capital nature—You will have him brought before any General Court Martial which may be now sitting at Fort Independence, or which may hereafter sit there in your vicinity—
          I agree with you that the Court did wrong in finding Frederick Remington guilty of a breach of the second Article of the sixth section of the Rules of War—But as the charge against this person being is general, and there being are sections in the Articles Rules of War, which pun define and punish the his Offence, you will ratify the sentence decision It is my opinion therefore that you may ratify the sentence of the Court and consider that part of the sentence it which relates to finds the particular a Article of which there prisoner guilty of a the breach of a particular article as surplusage
           Major Jackson
        